Rost, J.,

delivered the opinion of the court.
This action is upon a promissory note. Judgment was given in favor of the plaintiff in the court below, and we would affirm it with damages, were it not that no amicable demand is proved to have been made before the institution of the suit, and that the want of it is specially pleaded.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided, annulled and reversed, and that the plaintiff recover from the defendant the sum of one thousand and twelve dollars, with legal *279interest on the sum of one thousand and nine dollars, from the 2d of October, 1837, till paid, and the costs of the District Court, made after the first appearance of the defendant, inclusively, the remaining costs in the District Court, and the costs of this appeal, to be paid by the plaintiff and appellee.